Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments & arguments including indicated allowable subject matter have overcome the rejections of the independent claim stated in the office action mailed on 09/30/2020. 

Regarding previous 103 rejection, independent claims 1 & 6 as newly amended are patentably distinguished from Prior art of record Brochhaus in view of Toya.  Upon review, Brochhaus discloses a battery management system 1 including a central controller 2 connected to a plurality of cell module controllers 6, each cell module controller comprises a sensor controller 14 and a plurality of cell sensors 16, and data structures 20 that comprise “a first data field 22 for an identifier of the sensor controller 14, a second data field 24 for a number of cell sensors 16, third data fields 26 for number of battery' cells 8 assigned to the cell sensors, fourth data fields 28 for a number of temperature sensors and a fifth data field 30 for a checksum” (see wherein the system is provided without, a diode and without, a bipolar junction transistor, and wherein the one or more resistor units includes: first resistors reducing the voltage values of the respective unique number assignment signals by a specific value: and second resistors reducing the voltage values of the respective unique number assignment signals, which are reduced by the respective specific value to magnitudes allowable by the respective control unit, each second resistor connected in series with a respective one of the first resistors” which were added to independent claims 1 & 6 as required by 35 U.S.C. § 103, the rejection of the pending claims are moot. 
Claims 2-5 & 7-10 are allowed because of at least due to their dependencies.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached 

Examiner: 	/Trung Nguyen/-Art 2866
			March 23, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866